DETAILED ACTION
This communication is responsive to applicant’s amendments and request for reconsideration and for application 15/822,844 as submitted on 17 May, 2022.
Claim status is pending for claims 1-3, 5, 8-10, 15, 17, and 19-28; independent claims 1 and 15 are amended and canceled claims are 4, 6-7, 11-14, 16 and 18.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statements dated through 06/29/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Remarks
Applicant’s remarks dated 05/17/2022 replace remarks 05/13/2022 non pro tunc.
The rejection over Double Patenting is withdrawn as necessitated by applicant’s express abandonment of continuation application 17/516,230.
The rejection over 35 U.S.C. 101 is withdrawn in light of remarks which are persuasive. Particularly, remarks are persuasive in light of eligibility guidance under steps 2A prongs one and two. Claims pass muster as a practical application with significantly more because they are robust to noise (Remarks [P.14 Last2¶], [P.16 ¶2 – 18 ¶1]). Addressing noisy labels by the claimed technical solution fairly conveys an improvement that is well integrated into a practical application. Independent claims comprise training based on distributions of data where claim 1 includes a prior, posterior and stochastic label flips in modeling noise and claim 15 includes bounding based on distributions of joint probability conditional and auxiliary distribution for labels and true labels. The aforementioned additional elements cannot be said to be well-known particularly when considered in combination. Simply, the claims do not monopolize a judicial exception or amount to any kind of pre-emption and a skilled artisan would recognize the solution as more than result-oriented abstract idea, mathematical or otherwise. Accordingly, the rejection is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record teach or suggest the combination of limitations. In particular, limitations of the independent claims requiring the following technical features: 
Claim 1: 
…generating a prior distribution, the prior distribution modelling label noise as a set of stochastic label flips on the plurality of binary labels, each label flip indicating a belief in the correctness of a corresponding label; 
instantiating an approximating posterior system in the at least one memory, the approximating posterior system being a deep neural network operable to generate a posterior probability for one or more label flips for the observed element given the one or more observed labels; 
modeling an approximate posterior distribution using the approximating posterior system, the approximating posterior distribution approximating a true posterior distribution corresponding to the prior distribution, wherein at least one of the prior and posterior distribution comprises a spike, the spike defining a high-probability state where no labels are flipped; 
training… based on a training dataset, the prior distribution, and the approximating posterior distribution.

After conducting an updated search, the closest art includes: 
Awasthi et al., “Efficient Learning of Linear Separators under Bounded Noise” whom discloses Massart noise and learning half-spaces for modeling label flips. Awasthi is addressed in remarks 05/17/2022 [P.23 ¶4-5] as not workable in combination because it is restricted to linear systems. The amendment of claim 1 specifies the approximating posterior system as deep neural network to aid in distinguishing. Deep networks are generally understood to entail non-linear activations. Examiner notes that Awasthi does provide an “arctan” function [P.10 ¶2] which is technically non-linear, however the recitation is cursory and appears directed to a derivation that is not clearly linked to modeling that would be commensurate with deep networks. Examiner finds the basis of distinction reasonable in light of remarks and amendment.
Ororbia et al., “Online Semi-Supervised Learning with Deep Hybrid Boltzmann Machines and Denoising Autoencoders” discloses joint learning with deep Boltzmann and denoising autoencoders. Modeling includes factorial posteriors with KL-divergence, auxiliary network, joint distributions, and binary masking. Ororbia does not expressly disclose spikes or flips, and the remarks regarding a generative classification for observed elements is persuasive.
Rolfe, Jason Tyler “Discrete Variational Autoencoders” disclosure originates D-Wave in common with present assignee. Rolfe disclose VAE with discrete distributions comprising prior and posterior as well as spike-and-exponential smoothing and ELBO lower bounds. The disclosure has many similarities on the surface but does not seem to fairly convey the motivation of addressing noisy labels.
Additional arts relevant to claimed subject matter further include: Patrini et al., “Making Neural Networks Robust to Label Noise: a Loss Correction Approach” (noted in the application’s specification), Jain et al., “Estimating the class prior and posterior from noisy positives and unlabeled data” and Menon et al., “Learning from Binary Labels with Instance-Dependent Corruption”. The aforementioned provide additional detail relevant to claimed subject matter. A search of the prior arts yields no major findings of patent literature.
Claim 15: 
…modelling a joint probability distribution over a plurality of variables using the inference system, the plurality of variables comprising the observed labels and one or more true labels, the joint probability distribution conditional on the input dataset; 
modeling an auxiliary probability distribution over the plurality of variables independently of the input dataset using the auxiliary system; 
training… based on a first modified lower bound defined over at least a noisy subset of the input dataset, the noisy subset comprising input data and associated observed labels, the first modified lower bound comprising an original lower bound based on the joint probability distribution and an additional term based on the auxiliary probability distribution.

After conducting an updated search, the closest art includes: 
Achille et Soatto “Information Dropout: Learning Optimal Representations Through Noise” discloses variational lower bounds and noise with prior and true posterior distributions as well as dropout technique based on KL-divergence and uses generative process. Achille utilizes conditional cross-entropy but is not specifically conditional with respect to input or comprise independently modeled auxiliary. Achille is considered in combination with the aforementioned Ororbia whom notes conditional as p(y|x) where x is understood to be input, thus conditional on the input. However, Ororbia does not characterize labels as a true, for example ground truth. Remarks regarding Achille and Ororbia are generally persuasive.
The prior art, taken individually or in combination, does not teach or render obviousness. Only to the extent that these limitations (specifically as defined above) are not found in the prior art is the present case allowable over the prior art. As such, the rejection is withdrawn. After a thorough search and examination of the present application, and in light of the prior art made of record, claims 1-3, 5, 8-10, 15, 17 and 19-28 are allowed. Remaining claims, being further limiting and definite, depend from allowed claims are thus allowed. Claims are renumbered sequentially 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHASE P. HINCKLEY/Examiner, Art Unit 2124          

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124